ACCEPTED
                                                                                                              14-15-00041-CV
                                                                                              FOURTEENTH COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                          7/6/2015 9:56:49 AM
                                                                                                        CHRISTOPHER PRINE
                                           CARVER, DARDEN,                                                             CLERK
                                         KORETZKY, TESSIER, FINN,
                                         BLOSSMAN & AREAUX LLC
          SARAH E. STOGNER                                                               FILED IN
             ASSOCIATE                                                            14th COURT OF APPEALS
A                                                                                    HOUSTON, TEXAS
              (504) 585.3845
        stogner@carverdarden.com                                                   7/6/2015 9:56:49 AM
                                                                                  CHRISTOPHER A. PRINE
                                                                                           Clerk

                                                     July 6, 2015


    Civil-Post Trial Division
    Harris County District Clerk
    Attn: Ms. Phyllis Washington, Post-Trial
    201 Caroline Street, Suite 250
    Houston, Texas 77002

                        Re:        Gemini Insurance Company vs. Denbury Resources, Inc.
                                   Case No. 2012-10397, 270th Judicial District
                                   Appeal No. 14-15-00041-CV, 14th Circuit Court of Appeals
                                   Our File: 1782.18331

    Dear Ms. Washington:

            On April 23, 2015 we requested the Court supplement the record to include motions for
    summary judgment inadvertently omitted from the Clerk’s record to the 14th Circuit Court of
    Appeals in the above-captioned litigation. However, the exhibits attached to those motions are
    still missing from the record:

             1.         Exhibit “A” to Denbury’s Consolidated Reply Memorandum in Support of Its
                        “Plugged and Abandoned” and “Due Diligence” No Evidence Motions for
                        Summary Judgment (image number 62463542);
             2.         Exhibit “B” to Denbury’s Consolidated Reply Memorandum in Support of Its
                        “Plugged and Abandoned” and “Due Diligence” No Evidence Motions for
                        Summary Judgment (image number 62463543);
             3.         Exhibit “C” to Denbury’s Consolidated Reply Memorandum in Support of Its
                        “Plugged and Abandoned” and “Due Diligence” No Evidence Motions for
                        Summary Judgment (image number 62463544);
             4.         Exhibit “D” to Denbury’s Consolidated Reply Memorandum in Support of Its
                        “Plugged and Abandoned” and “Due Diligence” No Evidence Motions for
                        Summary Judgment (image number 62463545); and
             5.         This correspondence.




                       ENERGY CENTRE $ 1100 POYDRAS ST.$ SUITE 3100 $ NEW ORLEANS, LA 7016 3
                                TELEPHONE (504) 585-3800 $ FACSIMILE (504) 585-3801
Ms. Phyllis Washington
July 6, 2015                                                             CARVER, DARDEN,
Page 2                                                                KORETZKY, TESSIER, FINN,
                                                                      BLOSSMAN & AREAUX LLC




        Please prepare, certify, and file in the appellate court a supplement containing these
omitted items. The parties have completed their briefing, with Denbury’s Reply Brief being filed
today. Please expedite this request to ensure the Appellate Court has a full and complete record
for its determination. Should you have any questions or concerns, please do not hesitate to
contact me directly. Thank you for your assistance in this matter.

                                                   Sincerely,


                                                   Sarah E. Stogner
SES/daj

cc:       14th Circuit Court of Appeals


4845-0013-4437, v. 1